FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: KRISTIN CARIDEO; CATHERINE         
CANDLER,


KRISTIN CARIDEO; CATHERINE
CANDLER,                                        No. 07-74458
                       Petitioners,
                v.                               D.C. No.
                                               CV-06-01772-JLR
UNITED STATES DISTRICT                             ORDER
COURT FOR THE WESTERN
DISTRICT OF WASHINGTON,
                      Respondent,
DELL, INC.,
            Real Party in Interest.
                                          
         Appeal from the United States District Court
            for the Western District of Washington
          James L. Robart, District Judge, Presiding

                 Submitted December 9, 2008*
                     Seattle, Washington

                    Filed December 16, 2008

     Before: Ronald M. Gould, Richard C. Tallman, and
           Consuelo M. Callahan, Circuit Judges.




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                               16433
16434                     IN RE CARIDEO
                          COUNSEL

Beth E. Terrell, Terrell Marshall & Daudt PLLC, Seattle,
Washington, for petitioners Kristin Carideo and Catherine
Candler.

Paul Schlaud, Reeves & Brightwell LLP, Austin, Texas, for
real party in interest Dell Inc.


                            ORDER

   The petition for writ of mandamus is DENIED without
prejudice. In light of the intervening authority of McKee v. AT
& T Corp., 191 P.3d 845 (Wash. 2008), this case is remanded
to the district court to reconsider its order denying Petitioners’
Rule 60(b) motion for relief from its order compelling arbitra-
tion.

 PETITION DENIED. REMANDED FOR RECONSID-
ERATION.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.